Title: To George Washington from William Shippen, Jr., 26 July 1779
From: Shippen, William Jr.
To: Washington, George


        
          July 26: 1779
        
        Extract of a Letter from Doctor Shippen
        “It gives me pain to inform you Sir, that I am very fearful that all the Physicians & Surgeons of the Hospitals & Army will resign unless the Congress will attend very soon to their memorials & petitions & put them on an equal footing with the rest of the Army, all whose priviledges are now denied them, and ’tis with difficulty we can prevail on the Surgeons to continue a few weeks longer.”
      